
	
		II
		112th CONGRESS
		1st Session
		S. 1407
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2011
			Ms. Snowe (for herself
			 and Ms. Cantwell) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  establish accreditation requirements for suppliers and providers of air
		  ambulance services, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Air Ambulance Medicare
			 Accreditation and Accountability Act.
		2.Accreditation
			 requirement
			(a)In
			 generalSection 1834 of the
			 Social Security Act (42 U.S.C. 1395m) is amended by adding at the end the
			 following new subsection:
				
					(p)Accreditation
				requirement for air ambulance services
						(1)In
				generalBeginning with the
				date that is 2 years after the date of enactment of the
				Air Ambulance Medicare Accreditation and
				Accountability Act, with respect to air ambulance services for
				which payment is made under the fee schedule established under subsection (l)
				and that are furnished by a supplier or provider (directly or under an
				arrangement described in subsection (l)(1)), payment may only be made for such
				services provided by an air ambulance if—
							(A)the supplier or provider provides for
				appropriate medical oversight by a physician (as determined by the Secretary);
				and
							(B)except as provided in paragraph (5), the
				air ambulance is accredited by an accreditation organization designated by the
				Secretary under paragraph (3)(B) as a level III or higher air ambulance.
							(2)Accreditation
				levelsThe Secretary shall establish a process for accrediting
				the air ambulances of suppliers and providers of air ambulance services. Under
				such process, an accreditation organization designated by the Secretary under
				paragraph (3)(B) may accredit an air ambulance of a supplier or provider of air
				ambulance services at any of the following levels (listed from lowest to
				highest level of accreditation):
							(A)Level
				IIIThe air ambulance—
								(i)has the
				capability and scope of practice to provide advanced resuscitation during
				transport, including the criteria described in paragraph (4)(B); and
								(ii)meets such other
				criteria as the Secretary determines appropriate for such accreditation.
								(B)Level
				IIThe air ambulance—
								(i)meets the
				criteria for being accredited as a level III air ambulance (as described in
				subparagraph (A));
								(ii)has the
				capability to provide care during transport at the level of care and scope of
				practice of a hospital emergency department, including the criteria described
				in paragraph (4)(C); and
								(iii)meets such
				other criteria as the Secretary determines appropriate for such
				accreditation.
								(C)Level
				IThe air ambulance—
								(i)meets the
				criteria for being accredited as a level II air ambulance (as described in
				subparagraph (B));
								(ii)has the
				capability to provide care during transport at the level of care and scope of
				practice of a tertiary level intensive care unit, including the criteria
				described in paragraph (4)(D); and
								(iii)meets such
				other criteria as the Secretary determines appropriate for such
				accreditation.
								(3)Accreditation
				organizations
							(A)Factors for
				designation of accreditation organizationsThe Secretary shall
				consider the following factors in designating accreditation organizations under
				subparagraph (B) and in reviewing and updating the list of accreditation
				organizations designated pursuant to subparagraph (C):
								(i)The ability of
				the organization to provide timely reviews of applications for such
				accreditation.
								(ii)Whether the
				organization uses random site visits, audits, or other strategies to ensure
				adherence to the accreditation criteria described in paragraph (2).
								(iii)The ability of
				the organization to take into account the capacities of and special
				circumstances applicable to air ambulances of suppliers or providers of air
				ambulance services located in a rural area (as defined in section
				1886(d)(2)(D)).
								(iv)The ability of
				the organization to take into account the capacities of and special
				circumstances applicable to air ambulances owned and operated by units of State
				or local government.
								(v)Whether the
				organization has established reasonable fees for such accreditation.
								(vi)Whether the
				organization has applicable accreditation experience.
								(vii)Whether the
				organization has developed an accreditation program that is adequate and
				appropriate to the goal of ensuring high-caliber air ambulance services.
								(viii)The ability of
				the organization to effectively enforce the accreditation criteria described in
				paragraph (2).
								(ix)Such additional
				factors specified by the Secretary regarding quality, medical services, and
				emergency medical services integration.
								(x)Such other
				factors as the Secretary determines appropriate.
								(B)DesignationThe
				Secretary shall designate organizations to accredit air ambulances of suppliers
				and providers of air ambulance services under this subsection. The list of
				accreditation organizations so designated may be modified pursuant to
				subparagraph (C).
							(C)Review and modification of list of
				accreditation organizations
								(i)In
				generalThe Secretary shall review the list of accreditation
				organizations designated under subparagraph (B) taking into account the factors
				under subparagraph (A). Taking into account the results of such review, the
				Secretary may, by regulation, modify the list of accreditation organizations
				designated under subparagraph (B).
								(ii)Special rule
				for accreditations done prior to removal from list of designated accreditation
				organizationsIn the case where the Secretary removes an
				organization from the list of accreditation organizations designated under
				subparagraph (B), any air ambulance of a supplier or provider that is
				accredited by the organization during the period beginning on the date on which
				the organization is designated as an accreditation organization under
				subparagraph (B) and ending on the date on which the organization is removed
				from such list shall be considered to have been accredited by an organization
				designated by the Secretary under subparagraph (B) for the remaining period
				such accreditation is in effect.
								(4)Criteria for
				accreditation
							(A)In
				generalNot later than 1 year after the date of enactment of the
				Air Ambulance Medicare Accreditation and
				Accountability Act, the Secretary shall establish criteria for
				use by an accreditation organization designated under paragraph (3)(B) to
				evaluate an air ambulance of a supplier or provider of air ambulance services
				for the purpose of accreditation of such air ambulance. Such criteria shall be
				specific to each accreditation level described in paragraph (2) and include, at
				a minimum, the criteria applicable to such level under such paragraph.
							(B)Level
				III criteria describedIn the
				case of accreditation of an air ambulance of a supplier or provider as a level
				III air ambulance, the criteria described in subparagraph (A) shall include the
				following:
								(i)Provision of
				patient careMinimum accreditation criteria related to the
				provision of patient care, including—
									(I)standards that
				require the air ambulance to have available during transport, medical equipment
				for the proper provision of patient care consistent with the provision of
				advanced resuscitation and life support, including communications necessary for
				the coordination of patient care, patient monitoring systems, on-board suction,
				oxygen, and electrical systems to maintain medical devices;
									(II)standards for
				maintaining a medically suitable patient care environment (including sanitation
				and infection control and permanently installed climate control);
									(III)standards for
				the design of aircraft medical bays to ensure access to medical equipment and
				patients in a manner that enables the medical crew to perform basic and
				advanced resuscitation and life support medical interventions while
				secure;
									(IV)standards for
				the medical training and qualifications of the medical crew of the air
				ambulance;
									(V)standards for
				medical oversight;
									(VI)standards for
				the makeup of the medical crew of the air ambulance and for the equipment and
				aircraft attributes needed for specific medical missions; and
									(VII)standards and
				reporting requirements related to quality assurance, peer review, and outcomes
				and proficiency measures.
									(ii)Service
				requirementsIn the case of air ambulance services furnished in a
				State that does not impose minimum service requirements related to appropriate
				utilization and transport, such minimum service requirements, including—
									(I)standards for
				licensing by the State;
									(II)standards for
				transport from emergency scene calls of all individuals regardless of ability
				to pay;
									(III)standards for
				minimum availability for scene response (weather permitting);
									(IV)standards for
				response to emergency scene calls within a specified flight time;
									(V)standards for
				adherence to established criteria for the appropriate medical institution to
				receive a patient from emergency scene responses (including such criteria
				published by appropriate professional medical associations); and
									(VI)standards for
				appropriate utilization and transport.
									(C)Level
				II criteria describedIn the
				case of accreditation of an air ambulance of a supplier or provider as a level
				II air ambulance, the criteria described in subparagraph (A) shall include the
				capability to provide care during transport at the level of care and scope of
				practice of a hospital emergency department, including—
								(i)standards that
				require the air ambulance to—
									(I)be equipped with
				a ventilator fully capable of volume or pressure modes of ventilation;
				and
									(II)be equipped with
				multiple infusion pumps and use a pharmaceutical formulary;
									(ii)standards that
				require the air ambulance and, as needed, medical personnel to have the
				capability to conduct invasive patient monitoring; and
								(iii)standards for
				advanced qualifications, capability, and training of medical personnel of the
				air ambulance (such as standards for monitoring high-risk patients, managing
				critical care pharmaceuticals and blood, and point of care blood
				testing).
								(D)Level
				I criteria describedIn the case
				of accreditation of an air ambulance of a supplier or provider as a level I air
				ambulance, the criteria described in subparagraph (A) shall include the
				capability to provide care during transport at the level of care and scope of
				practice of a tertiary level intensive care unit, including—
								(i)standards that
				require the air ambulance and, as needed, medical personnel—
									(I)to have the
				capability to transport specialty care patients (including those on
				intra-aortic balloon pumps, extracorporeal membrane oxygenation, ventrical
				assist devices, or isolettes and high-risk obstetric patients);
									(II)to have the
				capability to provide critical care transport for an adult patient for not less
				than 100 miles without refueling; and
									(III)to have within
				the medical bay of the air ambulance sufficient space and the capability to
				provide, as needed, either 3 person teams (such as in the case of patients with
				a ventrical assist device or patients needing critical care services) or to
				provide care for 2 patients needing critical care services
				simultaneously;
									(ii)standards for
				sufficient power, configuration, and design of the medical bay of the air
				ambulance to provide critical care services during transport without delaying
				transport or compromising electrical systems supporting medical devices;
				and
								(iii)standards that
				require the air ambulance to be equipped with multiple infusion pumps and use a
				pharmaceutical formulary consistent with critical care provided in a tertiary
				level intensive care unit.
								(E)RequirementsThe
				Secretary shall consider the following in establishing criteria under
				subparagraph (A):
								(i)Ensuring that the
				criteria described in such subparagraph does not adversely impact access to air
				ambulances for individuals, particularly in rural areas.
								(ii)The needs
				of—
									(I)suppliers and
				providers of air ambulance services located in a rural area (as defined in
				section 1886(d)(2)(D)); and
									(II)air ambulances
				owned and operated by units of State or local government.
									(iii)The extent to
				which each of the criteria is economically feasible, particularly in rural
				areas (as so defined).
								(iv)The extent to
				which each of the criteria is technically feasible, as well as market
				availability and future development of equipment and products that can be
				installed on or carried aboard existing aircraft.
								(v)The incorporation
				of appropriate implementation timeframes for the criteria in a manner that does
				not impede access, particularly in rural areas (as so defined).
								(vi)Ensuring that
				the criteria is developed and established through a transparent process with
				the input of stakeholders.
								(vii)Ensuring that
				the criteria includes a requirement that the supplier or provider of air
				ambulance services follows an internal policy that provides clear direction on
				the distribution to and receipt of gifts from referring individuals or
				entities, including clear limitations on the provision of such gifts beyond
				those of nominal value.
								(viii)Ensuring
				regular updating of the criteria.
								(5)ExceptionDuring
				the 3-year period beginning on the effective date of the accreditation
				requirement under paragraph (1)(B), the Secretary shall exempt an air ambulance
				of a supplier or provider from such accreditation requirement if the
				application of such requirement to the air ambulance would require the supplier
				or provider to replace its air ambulance or would impose on the supplier or
				provider an undue economic burden with respect to compliance costs.
						(6)Data collection
				requirementsThe Secretary shall establish the following
				requirements for the collection of data related to the utilization of such
				services:
							(A)The establishment
				of protocols for the collection and reporting of data by the supplier or
				provider of air ambulance services regarding patient transport provided from
				the scene of an incident and during an inter-hospital transfer, including
				information regarding—
								(i)patient on-board
				mileage for ground and air transport; and
								(ii)the involvement
				of ground ambulance transportation in any portions or segments of the
				transportation of the patient.
								(B)The collection
				and reporting of information obtained via data use agreements with receiving
				institutions regarding the rates of discharge from the hospital emergency
				department of patients after transport by air ambulance, including assessment
				of injury and illness to describe utilization appropriateness.
							(C)The collection
				and reporting of information regarding the extent to which air ambulance
				transports, other than those by specialized pediatric and newborn transport
				teams, are to receiving institutions with whom the supplier or provider of air
				ambulance services is affiliated or has a contractual arrangement for receiving
				hospital destination.
							(7)Definition of
				air ambulance serviceFor purposes of this subsection, the term
				air ambulance service means a fixed wing or a rotary wing air
				ambulance
				service.
						.
			(b)Conforming
			 amendmentsSection 1862(a) of the Social Security Act (42 U.S.C.
			 1395y(a)) is amended—
				(1)in paragraph
			 (24), by striking or at the end;
				(2)in paragraph
			 (25), by striking the period at the end and inserting ; or;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(26)beginning with the date that is 2 years
				after the date of enactment of the Air
				Ambulance Medicare Accreditation and Accountability Act, which
				are air ambulance services (as defined in section 1834(p)(7)) for which payment
				is made under the fee schedule established under section 1834(l) and that are
				furnished by a supplier or provider (directly or under an arrangement described
				in section 1834(l)(1)), if the requirements described in section 1834(p)(1) are
				not
				met.
						.
				(c)Relationship to
			 State licensure requirements
				(1)In
			 generalNothing in this Act or the amendments made by this Act
			 shall affect any requirement that a supplier or provider of air ambulance
			 services comply with State or local laws governing the licensing and
			 certification of such supplier or provider, an air ambulance, or the medical
			 personnel of an air ambulance.
				(2)PreemptionNothing
			 in this Act or the Amendments made by this Act shall preempt a State or local
			 government from establishing licensure or other requirements for suppliers or
			 providers of air ambulance services that exceed the criteria established by the
			 Secretary of Health and Human Services for purposes of accreditation of air
			 ambulances under section 1834(p) of the Social Security Act, as added by
			 subsection (a), except to the extent that the requirement directly conflicts
			 with a requirement under such subsection or other applicable Federal
			 law.
				3.Reimbursement
			 for air ambulance services under MedicaidSection 1903(i) of the Social Security Act
			 (42 U.S.C. 1396b(i)), as amended by section 2001(a)(2)(B) of the Patient
			 Protection and Affordable Care Act (Public Law 111–148), is amended—
			(1)in paragraph
			 (25), by striking or at the end;
			(2)in paragraph
			 (26), by striking the period at the end and inserting ; or;
			 and
			(3)by inserting
			 after paragraph (26) the following new paragraph:
				
					(27)with respect to
				amounts expended for the transport by an air ambulance of a patient, in an
				emergency or nonemergency situation (in this paragraph referred to as air
				ambulance services), or for any medical services provided to the patient
				in the course of such transport, unless—
						(A)not later than
				180 days after the date of enactment of this paragraph, the State submits a
				State plan amendment to the Secretary that describes the State's licensing and
				regulatory requirements for the provision of air ambulance services within the
				State, including—
							(i)such requirements
				relating to the provision of medical services in the course of transport by air
				ambulance;
							(ii)the State's
				medically-related use and dispatch protocols for air ambulance services;
							(iii)whether the
				State imposes minimum service requirements described under section
				1834(p)(4)(B)(ii); and
							(iv)any other
				relevant information, as determined appropriate by the Secretary; and
							(B)not later than
				January 1, 2015, the State certifies to the Secretary that the State's
				licensing and regulatory requirements for the provision of air ambulance
				services within the State comply with national guidelines published by the
				Federal Interagency Committee on Emergency Medical Services for the use and
				dispatch of air ambulance
				services.
						.
			4.Reimbursement
			 for air ambulance services under medicare
			(a)In
			 generalSection 1834(l) of
			 the Social Security Act (42 U.S.C. 1395m(l)) is amended by adding at the end
			 the following new paragraph:
				
					(15)Payment for
				air ambulance services
						(A)In
				generalIn the case of air ambulance services furnished on or
				after the date that is 2 years after the date of enactment of the
				Air Ambulance Medicare Accreditation and
				Accountability Act (or, if the Secretary determines additional
				time is necessary, such other date (but not later than 3 years after such date
				of enactment) as the Secretary specifies) the Secretary shall establish a
				revised air ambulance rate structure under the fee schedule under this
				subsection in accordance with the succeeding provisions of this
				paragraph.
						(B)ObjectivesRevisions
				to the fee schedule under this subsection pursuant to this paragraph shall be
				limited to changes intended to accomplish the following objectives:
							(i)Better reflect
				relative cost differences for providing air ambulance services at higher levels
				of accreditation under subsection (p).
							(ii)Promote quality
				care.
							(iii)Preserve timely
				access to air ambulance services in those geographic areas that receive air
				ambulance services as of such date of enactment and incentivize the provision
				of such services in geographic areas that are unserved or underserved.
							(C)Consideration
				of relative cost of services
							(i)In
				generalSubject to clause (ii) and subparagraph (D), revisions to
				the fee schedule under this subsection pursuant to this paragraph shall provide
				for higher levels of reimbursement for the transport of an individual as
				follows:
								(I)Air ambulance
				services provided by an air ambulance that is accredited under subsection (p)
				as a level II air ambulance shall be reimbursed at a higher rate than such
				services provided by an air ambulance that is accredited under such subsection
				as a level III air ambulance.
								(II)Air ambulance
				services provided by an air ambulance that is accredited under subsection (p)
				as a level I air ambulance shall be reimbursed at a higher rate than such
				services provided by an air ambulance that is accredited under such subsection
				as a level II air ambulance.
								(ii)RequirementsThe
				Secretary shall ensure that the revisions under clause (i)—
								(I)reflect an
				assessment of the relative differential in the cost of care provided by air
				ambulances with differing levels of accreditation under subsection (p);
				and
								(II)do not alter any
				adjustments related to providing services in rural areas or accounting for
				geographic differences in cost as provided under the fee schedule under this
				subsection as of the date of enactment of the Air Ambulance Medicare Accreditation and Accountability
				Act, including any increase in payments under paragraph (12) or
				(13).
								(D)Sole community
				air ambulance services
							(i)In
				generalUnder such revised air ambulance rate structure, air
				ambulance services provided by a sole community air ambulance for which the
				transport originates in a rural area (as defined in section 1886(d)(2)(D)) with
				a Rural-Urban Commuting Area code of level 7 or higher shall be reimbursed at a
				higher rate than such services provided by an air ambulance that is accredited
				under subsection (p) at the same level as the sole community air ambulance but
				which is not a sole community air ambulance.
							(ii)Definition of
				sole community air ambulanceIn this paragraph, the term
				sole community air ambulance means an air ambulance that serves a
				rural area (as defined in section 1886(d)(2)(D)) with a low population density
				and is a distance of not less than 100 air statute miles from the base of
				operation of any other air ambulance.
							(E)Mitigation of
				potential impacts on access to servicesThe Secretary shall,
				prior to the implementation of the revised air ambulance rate structure under
				this paragraph, modify any potential revisions in payment rates under such
				revised air ambulance rate structure as necessary to ensure that such revisions
				do not adversely impact current access to air ambulance services, particularly
				in rural and underserved areas, including by—
							(i)providing for a
				reasonable transition period to the revised air ambulance rate structure,
				including through the use of payment floors for each year of the transition
				period;
							(ii)limiting changes
				in such payment rates based on the assessment of relative costs; and
							(iii)taking into
				consideration the capacities, volume, and special circumstances of—
								(I)suppliers or
				providers of air ambulance services located in a rural area (as defined in
				section 1886(d)(2)(D)); and
								(II)air ambulances
				owned and operated by units of State or local government.
								(F)ConsultationThe
				Secretary shall consult with all relevant stakeholders in establishing the
				revised air ambulance rate structure under this paragraph.
						(G)Independent
				cost studyIn establishing such revised air ambulance rate
				structure, the Secretary shall use a cost analysis conducted by an independent
				organization under a contract with the Secretary.
						(H)Budget
				neutralityRevisions in payment implemented pursuant to this
				paragraph shall result in the same estimated amount of aggregate expenditures
				under this title for air ambulance services furnished in the fiscal year in
				which such revisions in payment are implemented and each subsequent year as
				would have been made under this title for such care in such fiscal year and
				each such subsequent year if such revisions had not been implemented. For
				purposes of applying the preceding sentence, the Secretary shall take into
				account any updates or other adjustments applicable to payments for such
				services or increases in utilization of such services expected as of the date
				of enactment of the Air Ambulance Medicare
				Accreditation and Accountability Act.
						(I)Noncoverage
				eventNot later than 180 days after the date of enactment of the
				Air Ambulance Medicare Accreditation and
				Accountability Act, the Secretary shall establish noncoverage
				events for which reimbursement for air ambulance services will not be provided
				under this subsection. Such noncoverage events shall include the
				following:
							(i)Patient death or
				serious disability caused by loss of oxygen supply.
							(ii)Patient or
				passenger death or serious disability caused by emergency medical
				transportation vehicle failure or crash.
							(iii)Patient death
				or serious disability caused by transport to an unintended destination.
							(iv)Responding
				without a formal request by emergency medical services or hospital
				personnel.
							(v)Patient death or
				serious disability caused by dropping a patient or allowing a fall.
							(vi)Death or serious
				disability to emergency medical services personnel or a patient caused by the
				failure of the emergency medical transportation vehicle to communicate an
				initial estimated time of arrival or delays.
							(J)Definition of
				air ambulance serviceIn this paragraph, the term air
				ambulance service has the meaning given that term in subsection
				(p)(7).
						.
			(b)Conforming
			 amendmentSection 1862(a)(26) of the Social Security Act, as
			 added by section 2(b), is amended by inserting , or (beginning with the
			 date that is 180 days after the date of enactment of the
			 Air Ambulance Medicare Accreditation and
			 Accountability Act) in the case where the Secretary determines
			 that a noncoverage event established under section 1834(l)(15)(I) has occurred
			 in the furnishing of such service before the period at the end.
			5.Air Ambulance
			 Quality Data Reporting ProgramSection 1834(l) of the Social Security Act
			 (42 U.S.C. 1395m(l)), as amended by section 4, is amended—
			(1)in paragraph (3)(B), by striking
			 subparagraph (C) and inserting subparagraph (C) and
			 paragraph (16); and
			(2)by adding at the end the following new
			 paragraph:
				
					(16)Air Ambulance
				Quality Data Reporting Program
						(A)Reduction in
				update for failure to report
							(i)In
				generalFor each year (beginning with January 1 following the
				date that is 3 years after the date of enactment of the
				Air Ambulance Medicare Accreditation and
				Accountability Act), in the case of a supplier or provider of air
				ambulance services that does not submit data to the Secretary in accordance
				with subparagraph (C) with respect to such year, after determining the
				percentage increase under paragraph (3)(B), and after application of paragraph
				(3)(C), the Secretary shall reduce such percentage increase for payments under
				the fee schedule under this subsection during such year by 0.4 percentage
				points (or, beginning with January 1 following the date that is 5 years after
				such date of enactment, 2.0 percentage points).
							(ii)Special
				ruleThe application of this subparagraph may result in such
				percentage increase being less than 0.0 for a year, and may result in payment
				rates under the fee schedule under this subsection for a year being less than
				such payment rates for the preceding year.
							(B)Noncumulative
				applicationAny reduction under subparagraph (A) shall apply only
				with respect to the year involved and the Secretary shall not take into account
				such reduction in computing the payment amount under the fee schedule under
				this subsection for a subsequent year.
						(C)Submission of
				quality dataFor each year (beginning with January 1 following
				the date that is 3 years after the date of enactment of the
				Air Ambulance Medicare Accreditation and
				Accountability Act), each supplier or provider of air ambulance
				services shall submit to the Secretary data on quality measures specified under
				subparagraph (D). Such data shall be submitted in a form and manner, and at a
				time, specified by the Secretary for purposes of this subparagraph.
						(D)Quality
				measures
							(i)In
				generalThe Secretary shall specify quality measures for each
				accreditation level for air ambulances under subsection (p) that reflect the
				capability of the air ambulance to deliver such services equal to each such
				accreditation level. Subject to clause (ii), any measure specified by the
				Secretary under this subparagraph must have been endorsed by the entity with a
				contract under section 1890(a).
							(ii)ExceptionIn
				the case of a specified area or medical topic determined appropriate by the
				Secretary for which a feasible and practical measure has not been endorsed by
				the entity with a contract under section 1890(a), the Secretary may specify a
				measure that is not so endorsed as long as due consideration is given to
				measures that have been endorsed or adopted by a consensus organization
				identified by the Secretary.
							(iii)Time
				frameNot later than 2 years after the date of enactment of the
				Air Ambulance Medicare Accreditation and
				Accountability Act, the Secretary shall publish the measures
				selected under this subparagraph that will be applicable with respect to the
				year beginning on January 1 following the date that is 3 years after such date
				of enactment.
							(iv)Updating
				measures specified
								(I)In
				generalThe Secretary may, by regulation, revise quality measures
				specified under this subparagraph on an annual basis.
								(II)ConsultationThe
				Secretary shall consult with relevant stakeholders in revising quality measures
				under subclause (I).
								(E)Public
				availability of data submittedThe Secretary shall establish
				procedures for making data submitted under subparagraph (C) available to the
				public. Such procedures shall ensure that a supplier or provider of air
				ambulance services has the opportunity to review the data that is to be made
				public with respect to the supplier or provider prior to such data being made
				public. The Secretary shall report quality measures that relate to air
				ambulance services on the Internet website of the Centers for Medicare &
				Medicaid Services.
						(F)Implementation
							(i)In
				generalThe Secretary shall promulgate regulations to carry out
				this paragraph.
							(ii)ConsultationThe
				Secretary shall consult with relevant stakeholders in promulgating regulations
				under clause
				(i).
							.
			6.Study and report
			 by the Institute of Medicine on ground critical care transport
			(a)In
			 generalThe Secretary of Health and Human Services is authorized
			 to enter into an agreement with the Institute of Medicine of the National
			 Academies to conduct a study on ground critical care transport that identifies
			 the following:
				(1)Any barriers to
			 effective use of ground critical care transport.
				(2)Any design issues
			 with respect to emergency medical transportation vehicles that may affect
			 patient and crew safety.
				(3)Any issues with
			 respect to reimbursement for such services under the Medicare program under
			 title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) that may affect
			 the high quality of care and expeditious transport provided by ground critical
			 care ambulances.
				(b)ReportAn
			 agreement entered into under subsection (a) shall provide for the Institute of
			 Medicine to submit to the Secretary of Health and Human Services and to
			 Congress a report containing the results of the study conducted under such
			 subsection.
			
